DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

June 15, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT: Updated FDA Statement on Compounded Versions of hydroxyprogesterone
caproate (the active ingredient in Makena)

The U.S. Food and Drug Administration (FDA) updated its statement on compounded versions
of hydroxyprogesterone caproate (the active ingredient in Makena) today. Please see
http://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm308546.htm. As
explained in a November 8, 2011 statement, FDA received information from Makena’s sponsor,
K-V Pharmaceuticals regarding the potency and purity of samples of bulk hydroxyprogesterone
caproate active pharmaceutical ingredients (APIs) and compounded hydroxyprogesterone
caproate products. As explained in the updated statement, the FDA has also conducted its own
sampling and analysis of compounded hydroxyprogesterone caproate products and the bulk APIs
used to make them. FDA states that the analysis of this limited sample of compounded
hydroxyprogesterone caproate products and APIs did not identify any major safety problems, but
noted that approved drug products, such as Makena, provide a greater assurance of safety and
effectiveness than do compounded products. Finally, FDA stated that the compounding of any
drug, including hydroxyprogesterone caproate, should not exceed the scope of traditional
pharmacy compounding. States may, under appropriate circumstances, cover APIs as incident
to another service category or, as a pharmacy service, if such coverage is consistent with the
State plan.
We would like to remind States of their responsibility to cover FDA approved products, such as
Makena, that qualify as covered outpatient drugs under the Medicaid drug rebate program. Any
prior authorization procedures for such drugs must be administered in accordance with Section
1927(d) of the Social Security Act, without imposing unreasonable conditions.

